Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Dennis
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        I.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Chaiken
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-0191
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101
                    19-51407-mar            Doc  1 Filed 08/07/19 Entered 08/07/19 14:12:50
                                              Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                 Page 1 of 79         page 1
Debtor 1   Dennis I. Chaiken                                                                         Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 5738 Templar Crossing
                                 West Bloomfield, MI 48322
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Oakland
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101
                 19-51407-mar             Doc  1 Filed 08/07/19 Entered 08/07/19 14:12:50
                                            Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                           Page 2 of 79                page 2
Debtor 1    Dennis I. Chaiken                                                                             Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101
                 19-51407-mar              Doc  1 Filed 08/07/19 Entered 08/07/19 14:12:50
                                             Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                Page 3 of 79              page 3
Debtor 1    Dennis I. Chaiken                                                                              Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.       Go to Part 4.
    business?
                                      Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                                Code.

                                      Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101
                  19-51407-mar               Doc  1 Filed 08/07/19 Entered 08/07/19 14:12:50
                                               Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                Page 4 of 79           page 4
Debtor 1    Dennis I. Chaiken                                                                          Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101
                  19-51407-mar              Doc  1 Filed 08/07/19 Entered 08/07/19 14:12:50
                                              Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                             Page 5 of 79                page 5
Debtor 1    Dennis I. Chaiken                                                                             Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Dennis I. Chaiken
                                 Dennis I. Chaiken                                                 Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     August 7, 2019                                    Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101
                 19-51407-mar              Doc  1 Filed 08/07/19 Entered 08/07/19 14:12:50
                                             Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                Page 6 of 79                page 6
Debtor 1   Dennis I. Chaiken                                                                              Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Aaron J. Scheinfield                                           Date         August 7, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Aaron J. Scheinfield P-67495 aaron@bk-lawyer.net
                                Printed name

                                Goldstein Bershad & Fried PC
                                Firm name

                                4000 Town Center
                                Suite 1200
                                Southfield, MI 48075
                                Number, Street, City, State & ZIP Code

                                Contact phone     248-355-5300                               Email address

                                P-67495 aaron@bk-lawyer.net MI
                                Bar number & State




Official Form 101
                 19-51407-mar               Doc  1 Filed 08/07/19 Entered 08/07/19 14:12:50
                                              Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                               Page 7 of 79              page 7
 Fill in this information to identify your case:

 Debtor 1                   Dennis I. Chaiken
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                                          Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                    Your assets
                                                                                                                                                                    Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $             100,545.50

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $             100,545.50

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                    Your liabilities
                                                                                                                                                                    Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $             339,661.55


                                                                                                                                     Your total liabilities $                  339,661.55


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                5,432.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                6,941.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

                   19-51407-mar                   Doc 1            Filed 08/07/19                    Entered 08/07/19 14:12:50                                   Page 8 of 79
 Debtor 1      Dennis I. Chaiken                                                          Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                19-51407-mar                   Doc 1          Filed 08/07/19     Entered 08/07/19 14:12:50                Page 9 of 79
 Fill in this information to identify your case and this filing:

 Debtor 1                    Dennis I. Chaiken
                             First Name                           Middle Name                        Last Name

 Debtor 2
 (Spouse, if filing)         First Name                           Middle Name                        Last Name


 United States Bankruptcy Court for the:                     EASTERN DISTRICT OF MICHIGAN

 Case number                                                                                                                                                Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

               No. Go to Part 2.
               Yes. Where is the property?

 1.1                                                                      What is the property? Check all that apply         Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
                                                                                Single-family home
        Street address, if available, or other description                                                                   Creditors Who Have Claims Secured by Property.
                                                                                Duplex or multi-unit building                Current value of the      Current value of the
                                                                                                                             entire property?          portion you own?
        City                              State              ZIP Code           Condominium or cooperative                   $                         $
                                                                                Manufactured or mobile home

                                                                                Land

                                                                                Investment property

                                                                                Timeshare
                                                                                Other                                        Describe the nature of your ownership interest
                                                                          Who has an interest in the property? Check         (such as fee simple, tenancy by the entireties, or
                                                                          one                                                a life estate), if known.


                                                                                   Debtor 1 only
                                                                                   Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only                    Check if this is community property
                                                                                   At least one of the debtors and another       (see instructions)
                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes




Official Form 106A/B                                                             Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

                  19-51407-mar                      Doc 1          Filed 08/07/19                  Entered 08/07/19 14:12:50                  Page 10 of 79
 Debtor 1       Dennis I. Chaiken                                                                                   Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      No
      Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                     $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                  Current value of the
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured
                                                                                                                                                    claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household goods and furnishings                                                                                              $1,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TVs, computer                                                                                                                  $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Golf clubs                                                                                                                     $200.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    5 pistols, 1 shotgun                                                                                                           $895.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing                                                                                                                       $800.00



Official Form 106A/B                                                   Schedule A/B: Property                                                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                             Page 11 of 79
 Debtor 1          Dennis I. Chaiken                                                                                            Case number (if known)

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Jewelry                                                                                                                       $500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            1 dog                                                                                                                             $1.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                              $4,396.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                               Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Chase                                                                       $1.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                        Harley Davidson stock                                                                                             $234.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                               % of ownership:

                                                  Direct Optical, Inc. - Liabilities exceed assets.
                                                  Business closed August 2018.                                                        100          %                          $0.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                 19-51407-mar                           Doc 1               Filed 08/07/19                         Entered 08/07/19 14:12:50           Page 12 of 79
 Debtor 1         Dennis I. Chaiken                                                                           Case number (if known)


                                            Direct Hearing, Inc. - No assets. Business closed.                       100        %                        $0.00


                                            Direct Hearing Aids, Inc. - No assets. Never
                                            conducted any business.                                                  50         %                        $0.00


                                            Hearing Associates of Farmington Hills, PLLC. No
                                            assets.                                                                  50         %                        $0.00


                                            Optical Direct, LLC - Business closed. No assets.                        100        %                        $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          IRA                               Simple IRA through UBS                                                  $6,029.00


                                          IRA                               IRA through Comerica
                                                                            xx6596                                                               $13,732.00


                                          IRA                               IRA through Comerica
                                                                            xx0269                                                                  $5,403.00


                                          IRA                               IRA through Jefferson National                                           $125.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No
        Yes. Give specific information about them...

                                                Dennis I. Chaiken Trust. No assets.                                                                      $0.00



Official Form 106A/B                                                   Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                19-51407-mar                    Doc 1        Filed 08/07/19            Entered 08/07/19 14:12:50                    Page 13 of 79
 Debtor 1       Dennis I. Chaiken                                                                      Case number (if known)

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Life insurance through Lincoln National
                                         Life - whole life                                    Julie Chaiken                                     $70,625.50


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19        Entered 08/07/19 14:12:50                  Page 14 of 79
 Debtor 1        Dennis I. Chaiken                                                                                               Case number (if known)

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $96,149.50


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.


                                                                                                                                                                   Current value of the
                                                                                                                                                                   portion you own?
                                                                                                                                                                   Do not deduct secured
                                                                                                                                                                   claims or exemptions.

38. Accounts receivable or commissions you already earned

        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

        No
        Yes. Describe.....




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

        No
        Yes. Describe.....



41. Inventory

        No
        Yes. Describe.....



42. Interests in partnerships or joint ventures

        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:

                                                                                                                                                         %

43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....




44. Any business-related property you did not already list

        No
        Yes. Give specific information.........


Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy

                19-51407-mar                     Doc 1            Filed 08/07/19                    Entered 08/07/19 14:12:50                                  Page 15 of 79
 Debtor 1         Dennis I. Chaiken                                                                                               Case number (if known)




 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.
                                                                                                                                                                    Current value of the
                                                                                                                                                                    portion you own?
                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                    claims or exemptions.

47. Farm animals
     Examples: Livestock, poultry, farm-raised fish

        No
        Yes................



48. Crops—either growing or harvested

        No
        Yes. Give specific information.....



49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

        No
        Yes................



50. Farm and fishing supplies, chemicals, and feed

        No
        Yes................



51. Any farm- and commercial fishing-related property you did not already list

        No
        Yes. Give specific information.....




 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here .....................................................................................................................


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above




Official Form 106A/B                                                            Schedule A/B: Property                                                                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy

                19-51407-mar                      Doc 1            Filed 08/07/19                   Entered 08/07/19 14:12:50                                   Page 16 of 79
 Debtor 1         Dennis I. Chaiken                                                                                                     Case number (if known)


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                               50% membership interest at Twin Beach Country Club. No equity. No value.                                                              $0.00


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                                $0.00
 57. Part 3: Total personal and household items, line 15                                                       $4,396.00
 58. Part 4: Total financial assets, line 36                                                                  $96,149.50
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $100,545.50               Copy personal property total          $100,545.50

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $100,545.50




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

                 19-51407-mar                       Doc 1            Filed 08/07/19                      Entered 08/07/19 14:12:50                              Page 17 of 79
 Fill in this information to identify your case:

 Debtor 1                 Dennis I. Chaiken
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Household goods and furnishings                                 $1,500.00                                  $1,500.00     Mich. Comp. Laws §
      Line from Schedule A/B: 6.1                                                                                              600.5451(1)(c)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      TVs, computer                                                       $500.00                                  $500.00     Mich. Comp. Laws §
      Line from Schedule A/B: 7.1                                                                                              600.5451(1)(c)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Golf clubs                                                          $200.00                                  $200.00     Mich. Comp. Laws §
      Line from Schedule A/B: 9.1                                                                                              600.5451(1)(c)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      5 pistols, 1 shotgun                                                $895.00                                  $895.00     Mich. Comp. Laws §
      Line from Schedule A/B: 10.1                                                                                             600.5451(1)(a)(ii)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothing                                                            $800.00                                  $800.00     Mich. Comp. Laws §
      Line from Schedule A/B: 11.1                                                                                             600.5451(1)(a)(iii)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                  19-51407-mar               Doc 1           Filed 08/07/19           Entered 08/07/19 14:12:50                    Page 18 of 79
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Jewelry                                                             $500.00                                   $500.00     Mich. Comp. Laws §
     Line from Schedule A/B: 12.1                                                                                              600.5451(1)(c)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 dog                                                                  $1.00                                     $1.00    Mich. Comp. Laws §
     Line from Schedule A/B: 13.1                                                                                              600.5451(1)(f)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Simple IRA through UBS                                      $6,029.00                                  $6,029.00     Mich. Comp. Laws §
     Line from Schedule A/B: 21.1                                                                                              600.5451(1)(k)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Simple IRA through UBS                                      $6,029.00                                       100%     11 U.S.C. 522(n)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA through Comerica                                       $13,732.00                                $13,732.00      Mich. Comp. Laws §
     xx6596                                                                                                                    600.5451(1)(k)
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA through Comerica                                       $13,732.00                                       100%     11 U.S.C. 522(n)
     xx6596
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA through Comerica                                        $5,403.00                                  $5,403.00     Mich. Comp. Laws §
     xx0269                                                                                                                    600.5451(1)(k)
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA through Comerica                                        $5,403.00                                       100%     11 U.S.C. 522(n)
     xx0269
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA through Jefferson National                                 $125.00                                   $125.00     Mich. Comp. Laws §
     Line from Schedule A/B: 21.4                                                                                              600.5451(1)(k)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA through Jefferson National                                 $125.00                                      100%     11 U.S.C. 522(n)
     Line from Schedule A/B: 21.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Life insurance through Lincoln National                         $70,625.50                                $70,625.50      Mich. Comp. Laws § 500.2207
     Life - whole life
     Beneficiary: Julie Chaiken                                                            100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     Life insurance through Lincoln National                         $70,625.50                                       100%     Mich. Comp. Laws § 500.2209
     Life - whole life
     Beneficiary: Julie Chaiken                                                            100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19           Entered 08/07/19 14:12:50                    Page 19 of 79
 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                      page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19      Entered 08/07/19 14:12:50                Page 20 of 79
 Fill in this information to identify your case:

 Debtor 1                   Dennis I. Chaiken
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                       Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                        Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.

 Part 1:        List All Secured Claims
                                                                                                             Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                   Do not deduct the      that supports this      portion
                                                                                                             value of collateral.   claim                   If any

 2.1.                                               Describe the property that secures the claim:
         Creditor's Name



                                                    As of the date you file, the claim is: Check all that
                                                    apply.
                                                        Contingent
         Number, Street, City, State & Zip Code         Unliquidated
                                                        Disputed

 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
     Debtor 1 only                                      An agreement you made (such as mortgage or
     Debtor 2 only                                       secured car loan)

     Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another            Judgment lien from a lawsuit
     Check if this claim relates to a                   Other (including a right to offset)
     community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

                  19-51407-mar                    Doc 1       Filed 08/07/19                  Entered 08/07/19 14:12:50                    Page 21 of 79
 Fill in this information to identify your case:

 Debtor 1                     Dennis I. Chaiken
                              First Name                     Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)          First Name                     Middle Name                       Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                                Check if this is an
                                                                                                                                                           amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.     Do any creditors have priority unsecured claims against you?

            No. Go to Part 2.
            Yes.
        2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim
           listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As
           much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation
           Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

           (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                           Total claim              Priority            Nonpriority
                                                                                                                                                    amount               amount

 2.1.

                                                                     Last 4 digits of account number
              Priority Creditor's Name
                                                                     When was the debt incurred?

              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
                                                                        Contingent
         Who incurred the debt? Check one.                              Unliquidated
              Debtor 1 only                                             Disputed
              Debtor 2 only
              Debtor 1 and Debtor 2 only
              At least one of the debtors and another                Type of PRIORITY unsecured claim:
              Check if this claim is for a community debt               Domestic support obligations

         Is the claim subject to offset?                                Taxes and certain other debts you owe the government
              No                                                        Claims for death or personal injury while you were intoxicated
              Yes                                                       Other. Specify




 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.     Do any creditors have nonpriority unsecured claims against you?

            No. You have nothing to report in this part. Submit this form to the court with your other schedules.

            Yes.

 4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
        unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
        than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
        Part 2.
                                                                                                                                                               Total claim



Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               25347                                                Best Case Bankruptcy

                   19-51407-mar                Doc 1          Filed 08/07/19                 Entered 08/07/19 14:12:50                            Page 22 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.1      AirGas, Inc.                                               Last 4 digits of account number                                                          $905.00
          Nonpriority Creditor's Name
          c/o D&S Global Solutions                                   When was the debt incurred?
          13809 Research Blvd., #800
          Austin, TX 78750
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2      Alcon/CIBA                                                 Last 4 digits of account number       3862                                             $4,247.00
          Nonpriority Creditor's Name
          6201 South Freeway                                         When was the debt incurred?
          Fort Worth, TX 76134-2099
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3      American Express                                           Last 4 digits of account number       1006                                             $7,313.00
          Nonpriority Creditor's Name
          Customer Care / Bankruptcy                                 When was the debt incurred?
          P.O. Box 297812
          Fort Lauderdale, FL 33329-7812
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 23 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.4      American Express                                           Last 4 digits of account number       7008                                             $9,000.00
          Nonpriority Creditor's Name
          Customer Care / Bankruptcy                                 When was the debt incurred?
          P.O. Box 297812
          Fort Lauderdale, FL 33329-7812
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5      American Express                                           Last 4 digits of account number       1004                                           $22,826.00
          Nonpriority Creditor's Name
          Customer Care / Bankruptcy                                 When was the debt incurred?
          P.O. Box 297812
          Fort Lauderdale, FL 33329-7812
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.6      Article One                                                Last 4 digits of account number                                                        $2,500.00
          Nonpriority Creditor's Name
          c/o Barr Credit Services                                   When was the debt incurred?
          5151 E. Broadway Blvd., Ste. 800
          Tucson, AZ 85711
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 24 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.7      ATG Credit                                                 Last 4 digits of account number       7956                                               $670.00
          Nonpriority Creditor's Name
          PO BOX 14895                                               When was the debt incurred?           2019
          Pine Meadow, CT 06061-4000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8      Bank of America                                            Last 4 digits of account number       0237                                             $4,001.00
          Nonpriority Creditor's Name
          P.O. Box 982238                                            When was the debt incurred?
          El Paso, TX 79998-2235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.9      BrightHouse Spectrum Business                              Last 4 digits of account number       2502                                               $700.00
          Nonpriority Creditor's Name
          P.O. Box 790450                                            When was the debt incurred?
          Saint Louis, MO 63179-0450
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 25 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.1
 0        Classic Optical                                            Last 4 digits of account number       8270                                                 $51.00
          Nonpriority Creditor's Name
          3710 Belmont Avenue                                        When was the debt incurred?
          P.O. Box 1341
          Youngstown, OH 44501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 1        Coburn Technologies                                        Last 4 digits of account number       2049                                             $2,630.00
          Nonpriority Creditor's Name
          55 Gerber Rd. East                                         When was the debt incurred?
          South Windsor, CT 06074-3244
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 2        Comcast Business                                           Last 4 digits of account number       1842                                               $642.00
          Nonpriority Creditor's Name
          P.O. Box 7500                                              When was the debt incurred?
          Southeastern, PA 19398-7500
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 26 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.1
 3        Conant Lens, Inc.                                          Last 4 digits of account number                                                     $108,387.00
          Nonpriority Creditor's Name
          2255 Sewell Mill Rd., Suite 140                            When was the debt incurred?
          Marietta, GA 30062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 4        Consumers Energy                                           Last 4 digits of account number       4997                                               $112.00
          Nonpriority Creditor's Name
          Attn: Legal Department                                     When was the debt incurred?
          One Energy Plaza
          Jackson, MI 49201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 5        Coopervision                                               Last 4 digits of account number       4867                                           $18,859.00
          Nonpriority Creditor's Name
          P.O. Box 145409                                            When was the debt incurred?
          Cincinnati, OH 45250-5409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 27 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.1
 6        David Kind Eyewear                                         Last 4 digits of account number                                                        $2,980.00
          Nonpriority Creditor's Name
          722 Genevieve St.                                          When was the debt incurred?
          Solana Beach, CA 92075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 7        Davis Vision                                               Last 4 digits of account number       8695                                               $929.00
          Nonpriority Creditor's Name
          Provider Accounts Receivable - 5th                         When was the debt incurred?           2018
          Floor
          175 E. Houston Street
          San Antonio, TX 78205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 8        De Rigo Rem                                                Last 4 digits of account number       2000                                             $8,368.00
          Nonpriority Creditor's Name
          10941 La Tuna Canyon Blvd.                                 When was the debt incurred?
          Sun Valley, CA 91352-2012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 28 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.1
 9        DemandForce                                                Last 4 digits of account number       2197                                               $300.00
          Nonpriority Creditor's Name
          909 N. Sepulveda Blvd., 11th Floor                         When was the debt incurred?           2018
          El Segundo, CA 90245
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 0        DTE Energy                                                 Last 4 digits of account number       5097                                             $1,745.00
          Nonpriority Creditor's Name
          1 Energy Plaza, 2124 WCB                                   When was the debt incurred?           2018
          Detroit, MI 48226-1221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 1        ECC Technologies                                           Last 4 digits of account number       0345                                               $140.00
          Nonpriority Creditor's Name
          2136 Five Mile Lne Rd.                                     When was the debt incurred?           2018
          Penfield, NY 14526
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 29 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.2
 2        Eight to Eighty                                            Last 4 digits of account number       1078                                             $2,218.00
          Nonpriority Creditor's Name
          2474 Charles Court                                         When was the debt incurred?
          Bellmore, NY 11710
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 3        Essilor of America                                         Last 4 digits of account number       5490                                             $1,000.00
          Nonpriority Creditor's Name
          c/o Stillman Law                                           When was the debt incurred?
          30057 Orchard Lake Road
          Farmington, MI 48334-2265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 4        Fabulous Fanny's                                           Last 4 digits of account number       069                                                $461.00
          Nonpriority Creditor's Name
          28 Narvista Ave.                                           When was the debt incurred?
          Waltham, MA 02451
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 30 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.2
 5        First Federal Credit Control, Inc.                         Last 4 digits of account number       2252                                                 $24.00
          Nonpriority Creditor's Name
          24700 Chagrin Blvd.                                        When was the debt incurred?
          Suite 205
          Cleveland, OH 44122-5662
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 6        Fuse Technology Group                                      Last 4 digits of account number                                                          $709.00
          Nonpriority Creditor's Name
          2222 Hilton                                                When was the debt incurred?
          Ferndale, MI 48220
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 7        Good Look Optical                                          Last 4 digits of account number                                                        $1,840.00
          Nonpriority Creditor's Name
          2760 W 84th Street Suite#6                                 When was the debt incurred?
          Hialeah, FL 33016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 31 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.2
 8        Guardian Alarm                                             Last 4 digits of account number       6135                                             $1,015.00
          Nonpriority Creditor's Name
          20800 Southfield Road                                      When was the debt incurred?           2018
          Southfield, MI 48075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 9        Hilco Vision                                               Last 4 digits of account number       1824                                             $1,060.00
          Nonpriority Creditor's Name
          3908 N. Fifth Street                                       When was the debt incurred?           2017
          North Las Vegas, NV 89032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 0        Honigman Miller Schwartz                                   Last 4 digits of account number       6915                                               $708.00
          Nonpriority Creditor's Name
          2290 First National Building                               When was the debt incurred?
          660 Woodward Avenue
          Detroit, MI 48226-3506
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 32 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.3
 1        Kering Eyewear USA Inc.                                    Last 4 digits of account number       2937                                               $821.00
          Nonpriority Creditor's Name
          200 Somerset Corporate Blvd.                               When was the debt incurred?           2018
          Suite 4002
          Bridgewater, NJ 08807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 2        LBI                                                        Last 4 digits of account number       3890                                             $1,060.00
          Nonpriority Creditor's Name
          3908 N. Fifth Street                                       When was the debt incurred?
          North Las Vegas, NV 89032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 3        Liturgical Publications Civ                                Last 4 digits of account number       5155                                               $133.00
          Nonpriority Creditor's Name
          c/o JL Russell & Associates                                When was the debt incurred?           2018
          File No. 156-97499
          8803 Brecksville Rd., Suite 7-212
          Brecksville, OH 44141
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 33 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.3
 4        Marcolin Eyeware                                           Last 4 digits of account number       0066                                           $33,255.00
          Nonpriority Creditor's Name
          c/o Commercial Collections                                 When was the debt incurred?
          TSI Commerical Division
          500 Virginia Drive, #514
          Fort Washington, PA 19034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 5        Niche Optics                                               Last 4 digits of account number       8270                                             $1,202.00
          Nonpriority Creditor's Name
          40 Bayview Ave.                                            When was the debt incurred?           2014-2015
          Inwood, NY 11096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 6        Oakland County Treasurer's Office                          Last 4 digits of account number                                                        $1,500.00
          Nonpriority Creditor's Name
          Dept. 479                                                  When was the debt incurred?           2017-2018
          1200 N. Telegraph Rd.
          Pontiac, MI 48341-0479
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 34 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.3
 7        Occhiali                                                   Last 4 digits of account number                                                        $1,977.00
          Nonpriority Creditor's Name
          10773 NW 58th Street                                       When was the debt incurred?           2016-2017
          No. 355
          Doral, FL 33178
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 8        OGI                                                        Last 4 digits of account number       8270                                             $5,249.00
          Nonpriority Creditor's Name
          3971 Quebec Ave. North                                     When was the debt incurred?           2018
          Minneapolis, MN 55427
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 9        Oliver Peoples                                             Last 4 digits of account number       2996                                             $5,000.00
          Nonpriority Creditor's Name
          8570 W. Sunset Blvd.                                       When was the debt incurred?           2015-2016
          Suite 200
          West Hollywood, CA 90069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 35 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.4
 0        Optical Dynamics                                           Last 4 digits of account number       O612                                               $876.00
          Nonpriority Creditor's Name
          1950 Production Court                                      When was the debt incurred?           2018
          Louisville, KY 40299
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 1        Optical Synergies                                          Last 4 digits of account number       2275                                                 $45.00
          Nonpriority Creditor's Name
          P.O. Box 776242                                            When was the debt incurred?           2018
          Chicago, IL 60677-6242
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 2        Pitney Bowes                                               Last 4 digits of account number       1107                                                 $25.55
          Nonpriority Creditor's Name
          Attn: Box 371896                                           When was the debt incurred?           2018
          500 Ross Street Suite 154-0470
          Pittsburgh, PA 15262-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 36 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.4
 3        Safilo USA Inc.                                            Last 4 digits of account number                                                        $3,967.00
          Nonpriority Creditor's Name
          c/o Stillman Law Office                                    When was the debt incurred?           2017
          30057 Orchard Lake Rd., Ste. 200
          Farmington, MI 48334
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 4        Shred-It                                                   Last 4 digits of account number       7941                                               $160.00
          Nonpriority Creditor's Name
          7734 S. 133rd Street                                       When was the debt incurred?
          Omaha, NE 68138
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 5        Stereo Opitcal/Essilor Instruments                         Last 4 digits of account number       9919                                             $1,507.00
          Nonpriority Creditor's Name
          8600 W. Catalpa Ave., Suite 703                            When was the debt incurred?
          Chicago, IL 60656
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 37 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.4                                                                                                       Direct
 6        Strategic Funding Source, Inc.                             Last 4 digits of account number       Optical                                        $40,589.00
          Nonpriority Creditor's Name
          Litigation Intake Department                               When was the debt incurred?           2017
          2500 Discovery Blvd., Suite 200
          Rockwall, TX 75032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 7        Target National Bank                                       Last 4 digits of account number       6269                                           $15,254.00
          Nonpriority Creditor's Name
          c/o Target Credit Services                                 When was the debt incurred?
          P. O. Box 1581
          Minneapolis, MN 55440-1581
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 8        UPS                                                        Last 4 digits of account number       35E3                                               $310.00
          Nonpriority Creditor's Name
          c/o EGS Financial Care, Inc.                               When was the debt incurred?           2018
          400 Horsham Road, Ste. 130
          Horsham, PA 19044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 38 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.4
 9        US Bank                                                    Last 4 digits of account number       5958                                             $5,405.00
          Nonpriority Creditor's Name
          P.O. Box 5229                                              When was the debt incurred?
          Cincinnati, OH 45201-5229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 0        Velvet Eyewear                                             Last 4 digits of account number       E001                                               $456.00
          Nonpriority Creditor's Name
          265 West 37th Street                                       When was the debt incurred?           2015-2016
          Suite 1203
          New York, NY 10018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 1        Vision Ease                                                Last 4 digits of account number       3145                                               $456.00
          Nonpriority Creditor's Name
          7000 Sunwood Drive NW                                      When was the debt incurred?           2018
          Ramsey, MN 55303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 39 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.5
 2        Visual Eyes Eyewear                                        Last 4 digits of account number       0027                                               $609.00
          Nonpriority Creditor's Name
          975 Florida Central Pkwy.                                  When was the debt incurred?           2016
          Suite 1800
          Longwood, FL 32750
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 3        Waste Management                                           Last 4 digits of account number       3001                                               $964.00
          Nonpriority Creditor's Name
          P.O. Box 4648                                              When was the debt incurred?           2018
          Carol Stream, IL 60197-4649
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 4        WDIV                                                       Last 4 digits of account number       9334                                             $1,250.00
          Nonpriority Creditor's Name
          550 W. Lafayette Blvd.                                     When was the debt incurred?           2017
          Detroit, MI 48226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 40 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.5
 5        Windsor Eyes                                               Last 4 digits of account number       0001                                               $358.00
          Nonpriority Creditor's Name
          7100 Airport Hwy.                                          When was the debt incurred?           2017
          Pennsauken, NJ 08108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 6        WRC                                                        Last 4 digits of account number       7600                                               $733.00
          Nonpriority Creditor's Name
          2626 Dixie Hwy.                                            When was the debt incurred?           2018
          Waterford, MI 48328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 7        Zimco Optics                                               Last 4 digits of account number       4534                                               $410.00
          Nonpriority Creditor's Name
          3060 Avenue U                                              When was the debt incurred?           2018
          Brooklyn, NY 11229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                         Page 41 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

 4.5
 8         Zyloware                                                  Last 4 digits of account number       0000                                                     $9,750.00
           Nonpriority Creditor's Name
           8 Slater Street                                           When was the debt incurred?           2017-2018
           Port Chester, NY 10573
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Coast to Coast Financial Solutions                            Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 101 Hodencamp Rd., Ste. 120                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Thousand Oaks, CA 91360
                                                               Last 4 digits of account number                  2715

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Conant Lense                                                  Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Abrams, Davis & Keller, Inc.                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Peter Davis
 1201 Sussex Turnpike
 Randolph, NJ 07869
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Collection Services                                     Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 10925 Otter Creek E. Blvd.                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Mabelvale, AR 72103-1661
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FMA Alliance                                                  Line 4.49 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2409                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77252-2409
                                                               Last 4 digits of account number                  0402

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Integrity Payment Systems                                     Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1350 E Touhy Ave                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 210-w
 Des Plaines, IL 60018
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kapitus Servicing                                             Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2500 Discovery Blvd                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Rockwall, TX 75087
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michael Jesse Carlson, Esq.                                   Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 120 West 45th Street, 6th Fl.                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10036

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 21 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19               Entered 08/07/19 14:12:50                           Page 42 of 79
 Debtor 1 Dennis I. Chaiken                                                                              Case number (if known)

                                                               Last 4 digits of account number                    2019

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Muller, Muller, Richmond, Harms &                             Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Myers,                                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 33233 Woodward, Box 3026
 Birmingham, MI 48012-3026
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit, Inc.                                       Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 NCI ID 18303169165                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 14581
 Des Moines, IA 50306-3581
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit, Inc.                                       Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 14581                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Des Moines, IA 50306-3581
                                                               Last 4 digits of account number                    1058

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 REM Optical Company, Inc.                                     Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o CRF Solutions                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 1389
 Simi Valley, CA 93062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Richard T. Avis, Attorney & Associates                        Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 31579                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60631
                                                               Last 4 digits of account number                    7809

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Timothy E. Baxter & Associates                                Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 2669                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Farmington, MI 48333-2669
                                                               Last 4 digits of account number                    7992

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  339,661.55

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  339,661.55



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 22 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

                19-51407-mar                  Doc 1          Filed 08/07/19               Entered 08/07/19 14:12:50                           Page 43 of 79
 Fill in this information to identify your case:

 Debtor 1                  Dennis I. Chaiken
                           First Name                         Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name               Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                       State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                  19-51407-mar                 Doc 1           Filed 08/07/19          Entered 08/07/19 14:12:50                 Page 44 of 79
 Fill in this information to identify your case:

 Debtor 1                       Dennis I. Chaiken
                                First Name                       Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)            First Name                       Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                          Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?



                       No
                       Yes.

                         In which community state or territory did you live?                          . Fill in the name and current address of that person.

                         City                                    State                     Zip Code



   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:


    3.1         D M Company                                                                              Schedule D, line
                c/o Dennis Chaiken                                                                       Schedule E/F, line        4.2
                5738 Templar Crossing
                                                                                                         Schedule G
                West Bloomfield, MI 48322
                                                                                                      Alcon/CIBA



    3.2         D M Company                                                                             Schedule D, line
                c/o Dennis Chaiken                                                                      Schedule E/F, line         4.15
                5738 Templar Crossing
                                                                                                        Schedule G
                West Bloomfield, MI 48322
                                                                                                      Coopervision




Official Form 106H                                                             Schedule H: Your Codebtors                                         Page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                  19-51407-mar                   Doc 1           Filed 08/07/19   Entered 08/07/19 14:12:50                  Page 45 of 79
 Debtor 1 Dennis I. Chaiken                                                              Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.3      D M Company                                                                        Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line     4.41
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Optical Synergies



    3.4      Direct Optical and Hearing                                                          Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line     4.33
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Liturgical Publications Civ



    3.5      Direct Optical and Hearing                                                         Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line     4.16
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              David Kind Eyewear



    3.6      Direct Optical of Farmington                                                       Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line     4.21
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              ECC Technologies



    3.7      Direct Optical of Farmington                                                        Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line    4.39
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Oliver Peoples



    3.8      Direct Optical Superstore                                                          Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line     4.19
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              DemandForce



    3.9      Direct Optical Superstore                                                           Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line    4.6
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Article One




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19   Entered 08/07/19 14:12:50           Page 46 of 79
 Debtor 1 Dennis I. Chaiken                                                              Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.10     Direct Optical Superstore                                                           Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line    4.25
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              First Federal Credit Control, Inc.



    3.11     Direct Optical Superstore                                                          Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line      4.37
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Occhiali



    3.12     Direct Optical Superstore                                                          Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line      4.55
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Windsor Eyes



    3.13     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line   4.46
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Strategic Funding Source, Inc.



    3.14     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line      4.28
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Guardian Alarm



    3.15     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line      4.13
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Conant Lens, Inc.



    3.16     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line      4.5
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              American Express




Official Form 106H                                                        Schedule H: Your Codebtors                                   Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19   Entered 08/07/19 14:12:50            Page 47 of 79
 Debtor 1 Dennis I. Chaiken                                                              Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.17     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.49
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              US Bank



    3.18     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.34
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Marcolin Eyeware



    3.19     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.43
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Safilo USA Inc.



    3.20     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line 4.9
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              BrightHouse Spectrum Business



    3.21     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line   4.10
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Classic Optical



    3.22     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.12
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Comcast Business



    3.23     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.14
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Consumers Energy




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19   Entered 08/07/19 14:12:50           Page 48 of 79
 Debtor 1 Dennis I. Chaiken                                                              Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.24     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.17
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Davis Vision



    3.25     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.18
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              De Rigo Rem



    3.26     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.44
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Shred-It



    3.27     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.20
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              DTE Energy



    3.28     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line   4.22
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Eight to Eighty



    3.29     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.24
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Fabulous Fanny's



    3.30     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line  4.26
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Fuse Technology Group




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19   Entered 08/07/19 14:12:50           Page 49 of 79
 Debtor 1 Dennis I. Chaiken                                                              Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.31     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line   4.30
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Honigman Miller Schwartz



    3.32     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line  4.31
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Kering Eyewear USA Inc.



    3.33     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.32
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              LBI



    3.34     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line   4.35
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Niche Optics



    3.35     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.38
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              OGI



    3.36     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.40
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Optical Dynamics



    3.37     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.41
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Optical Synergies




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19   Entered 08/07/19 14:12:50           Page 50 of 79
 Debtor 1 Dennis I. Chaiken                                                              Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.38     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line   4.42
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Pitney Bowes



    3.39     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line     4.45
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Stereo Opitcal/Essilor Instruments



    3.40     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.50
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Velvet Eyewear



    3.41     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line   4.51
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Vision Ease



    3.42     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line   4.52
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Visual Eyes Eyewear



    3.43     Direct Optical, Inc.                                                              Schedule D, line
             c/o Dennis Chaiken                                                                Schedule E/F, line     4.54
             5738 Templar Crossing
                                                                                               Schedule G
             West Bloomfield, MI 48322
                                                                                              WDIV



    3.44     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.53
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Waste Management




Official Form 106H                                                        Schedule H: Your Codebtors                                   Page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19   Entered 08/07/19 14:12:50           Page 51 of 79
 Debtor 1 Dennis I. Chaiken                                                              Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.45     Direct Optical, Inc.                                                              Schedule D, line
             c/o Dennis Chaiken                                                                Schedule E/F, line     4.56
             5738 Templar Crossing
                                                                                               Schedule G
             West Bloomfield, MI 48322
                                                                                              WRC



    3.46     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line   4.57
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Zimco Optics



    3.47     Direct Optical, Inc.                                                                Schedule D, line
             c/o Dennis Chaiken                                                                  Schedule E/F, line   4.58
             5738 Templar Crossing
                                                                                                 Schedule G
             West Bloomfield, MI 48322
                                                                                              Zyloware



    3.48     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.27
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Good Look Optical



    3.49     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line  4.36
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              Oakland County Treasurer's Office



    3.50     Direct Optical, Inc.                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.7
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              ATG Credit



    3.51     NHEG                                                                               Schedule D, line
             c/o Dennis Chaiken                                                                 Schedule E/F, line    4.3
             5738 Templar Crossing
                                                                                                Schedule G
             West Bloomfield, MI 48322
                                                                                              American Express




Official Form 106H                                                        Schedule H: Your Codebtors                                  Page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19   Entered 08/07/19 14:12:50           Page 52 of 79
Fill in this information to identify your case:

Debtor 1                      Dennis I. Chaiken

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF MICHIGAN

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Retired                                    Retired
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        0.00




Official Form 106I
                 19-51407-mar            Doc 1      Filed 08/07/19Schedule I: Your Income
                                                                     Entered     08/07/19 14:12:50                      Page 53 of 79           page 1
Debtor 1   Dennis I. Chaiken                                                                     Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $                0.00
     5e.    Insurance                                                                     5e.        $              0.00     $                0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $                0.00
     5g.    Union dues                                                                    5g.        $              0.00     $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $                0.00
     8d. Unemployment compensation                                                        8d.        $          0.00         $                0.00
     8e. Social Security                                                                  8e.        $      2,034.00         $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $              0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $          3,398.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $              0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,034.00         $           3,398.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,034.00 + $         3,398.00 = $           5,432.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $          5,432.00
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I
            19-51407-mar            Doc 1        Filed 08/07/19Schedule I: Your Income
                                                                  Entered     08/07/19 14:12:50                            Page 54 of 79              page 2
Fill in this information to identify your case:

Debtor 1                 Dennis I. Chaiken                                                                 Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:    EASTERN DISTRICT OF MICHIGAN                                              MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,650.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            42.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
            19-51407-mar                  Doc 1     Filed 08/07/19                 Entered 08/07/19 14:12:50                    Page 55 of 79
Debtor 1     Dennis I. Chaiken                                                                         Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 180.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 320.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                600.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                100.00
10.   Personal care products and services                                                    10. $                                                 100.00
11.   Medical and dental expenses                                                            11. $                                                 200.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                 200.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  650.00
      15b. Health insurance                                                                15b. $                                                  600.00
      15c. Vehicle insurance                                                               15c. $                                                  300.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  775.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  399.00
      17c. Other. Specify: Twin Beach Country Club - dues + usage                          17c. $                                                  425.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       6,941.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       6,941.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,432.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,941.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -1,509.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
           19-51407-mar                Doc 1         Filed 08/07/19              Entered 08/07/19 14:12:50                         Page 56 of 79
 Fill in this information to identify your case:

 Debtor 1                    Dennis I. Chaiken
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Dennis I. Chaiken                                                     X
              Dennis I. Chaiken                                                         Signature of Debtor 2
              Signature of Debtor 1

              Date       August 7, 2019                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                  19-51407-mar               Doc 1           Filed 08/07/19        Entered 08/07/19 14:12:50                   Page 57 of 79
 Fill in this information to identify your case:

 Debtor 1                  Dennis I. Chaiken
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there
        6646 Burton Wood Drive                                   From-To:                      Same as Debtor 1                                     Same as Debtor 1
        West Bloomfield, MI 48322                                1992- 2018                                                                      From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For last calendar year:                              Wages, commissions,                       $15,750.00           Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                  19-51407-mar               Doc 1           Filed 08/07/19            Entered 08/07/19 14:12:50                      Page 58 of 79
 Debtor 1      Dennis I. Chaiken                                                                           Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 For the calendar year before that:                   Wages, commissions,                       $39,000.00           Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                        $40,070.00           Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income         Gross income
                                                  Describe below.                   each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security Benefits                                    $8,136.00
 the date you filed for bankruptcy:


                                                                                                       $0.00       Pension                          $13,592.00

                                                  Investment income                                 $240.00
                                                  (DRS Communities -
                                                  mobile home)

 For last calendar year:                                                                               $0.00       Pension                          $44,509.00
 (January 1 to December 31, 2018 )


                                                  Investment income                                 $240.00
                                                  (DRS Communities -
                                                  mobile home)

                                                  Social Security Benefits                      $29,538.00

                                                  Retirement account                            $47,680.00
                                                  distribution

 For the calendar year before that:               Social Security Benefits                      $28,192.00
 (January 1 to December 31, 2017 )


                                                                                                       $0.00       Pension                          $44,333.00

                                                  Investment income                                 $240.00
                                                  (DRS Communities -
                                                  mobile home)


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19            Entered 08/07/19 14:12:50                      Page 59 of 79
 Debtor 1      Dennis I. Chaiken                                                                           Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
                                                                                                       $0.00       Retirement account                    $28,000.00
                                                                                                                   distribution


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19            Entered 08/07/19 14:12:50                     Page 60 of 79
 Debtor 1      Dennis I. Chaiken                                                                           Case number (if known)



       Case title                                                Nature of the case           Court or agency                        Status of the case
       Case number
       Strategic Funding Source, Inc. vs.                        Civil                        Supreme Court of the State of              Pending
       Direct Optical Inc. and Dennis                                                         New York                                   On appeal
       Chaiken                                                                                New York County Courthouse
                                                                                                                                         Concluded
       653750/2019                                                                            60 Centre Street
                                                                                              New York, NY 10007


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                        Describe the gifts                                   Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                    Describe what you contributed                        Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Jewish Community Center                                           Donations                                            Monthly                        $100.00
       West Bloomfield, MI

       Jewish Family Services                                            Donations                                            Monthly                        $100.00
       Southfield, MI




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19              Entered 08/07/19 14:12:50                      Page 61 of 79
 Debtor 1      Dennis I. Chaiken                                                                           Case number (if known)



 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Goldstein Bershad & Fried PC                                  Attorney Fees                                            8/23/18:               $10,798.00
       4000 Town Center                                                                                                       $3,335
       Suite 1200                                                                                                             3/29/19:
       Southfield, MI 48075                                                                                                   $1,000
                                                                                                                              4/8/19:
                                                                                                                              $2,000
                                                                                                                              5/14/19:
                                                                                                                              $1,835
                                                                                                                              7/15/19:
                                                                                                                              $2,628

       GreenPath, Inc.                                               Credit counseling                                        October 2018                 $75.00
       38505 Country Club Drive, Suite 210                                                                                    May 2019
       Farmington Hills, MI 48331-3429


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
                                                                                                                              made
       Goldstein Bershad & Fried PC                                  Analysis and review of financial situation;              Multiple dates           $5,500.00
       4000 Town Center                                              personal and business creditor issues.
       Suite 1200
       Southfield, MI 48075                                          6/8/18:    $2,000
                                                                     6/18/18:   $1,000
                                                                     7/2/18:    $1,500
                                                                     7/17/18:   $1,000




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19            Entered 08/07/19 14:12:50                      Page 62 of 79
 Debtor 1      Dennis I. Chaiken                                                                           Case number (if known)



18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or     Date transfer was
       Address                                                       property transferred                       payments received or debts   made
                                                                                                                paid in exchange
       Person's relationship to you
       D.R.S. Realty Co., Inc.                                       Debtor and non-filing spouse               Debtor and non-filing        6/25/19
       8255 Cascade St                                               sold their 2% limited                      spouse received a total of
       Commerce Township, MI 48382                                   partnership interest in River              $9,000. Funds divided
                                                                     Palms Mobile Home Park, LP.                50/50. Debtor's share of
       None                                                                                                     $4,500 was spent on legal
                                                                                                                and accounting fees.


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of           Type of account or          Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number             instrument                  closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred
       Prudential                                                XXXX-0117                    Checking                  Account closed             $47,679.81
       Annuities Service                                                                      Savings                   10/11/18. Funds
       Philadelphia, PA 19176                                                                 Money Market              used to pay taxing
                                                                                              Brokerage                 authorities,
                                                                                                                        accounting and
                                                                                                                        legal fees.
                                                                                            Other Non-qualified
                                                                                            annuity


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19                Entered 08/07/19 14:12:50                Page 63 of 79
 Debtor 1      Dennis I. Chaiken                                                                                Case number (if known)



22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                       have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                         Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you      Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you      Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                Status of the
       Case Number                                                   Name                                                                         case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19                Entered 08/07/19 14:12:50                     Page 64 of 79
 Debtor 1      Dennis I. Chaiken                                                                           Case number (if known)



                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Direct Optical, Inc.                                     Optical                                         EIN:         XX-XXXXXXX
        5738 Templar Crossing
        West Bloomfield, MI 48322                                Steven Mallerman                                From-To      1989-2018

        Direct Hearing Aids, Inc.                                Hearing aid sales                               EIN:         N/A
        5738 Templar Crossing
        West Bloomfield, MI 48322                                N/A                                             From-To      2016

        Direct Hearing, Inc.                                     Hearing aid sales                               EIN:
        5738 Templar Crossing
        West Bloomfield, MI 48322                                Steven Mallerman                                From-To      2016 - 2018

        Hearing Associates of Farmington                         Hearing aid sales                               EIN:         XX-XXXXXXX
        Hills
        5738 Templar Crossing                                    Jeff Lopatin                                    From-To      2017-present
        West Bloomfield, MI 48322

        Optical Direct, LLC                                      Eye glass sales                                 EIN:
        5738 Templar Crossing
        West Bloomfield, MI 48322                                Howard Bleiweis                                 From-To      1999- 2005

        River Palms Mobile Home Park, LP                         Limited Partnership (2% interest)               EIN:         Unknown
        c/o D.R.S. Realty Co., Inc.
        8255 Cascade St                                          Unknown                                         From-To      -2019
        Commerce Township, MI 48382


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Dennis I. Chaiken
 Dennis I. Chaiken                                                         Signature of Debtor 2
 Signature of Debtor 1

 Date      August 7, 2019                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

               19-51407-mar                    Doc 1         Filed 08/07/19            Entered 08/07/19 14:12:50                      Page 65 of 79
 Debtor 1      Dennis I. Chaiken                                                                           Case number (if known)



   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19            Entered 08/07/19 14:12:50                    Page 66 of 79
                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
 In re      Dennis I. Chaiken                                                                                                               Case No.
                                                                                                  Debtor(s)                                 Chapter       7


                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [ ]     FLAT FEE
             A.      For legal services rendered in contemplation of and in connection with this case,
                     exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            [X]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               5,000.00

             B.           The undersigned shall bill against the retainer at an hourly rate of $ 270.00 . [Or attach firm hourly rate schedule.]
                          Debtor(s) have agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     335.00       of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                         bankruptcy;
            B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.           Reaffirmations;
            F.           Redemptions;
            G.           Other:
5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                     Representation of the Debtor in any dischargeability actions, judicial lien avoidances, relief from stay actions,
                     reaffirmations, or any other adversary or contested proceeding. If retainer is exhausted, Debtor agrees to replace
                     same and consents to withdrawal of attorney if retainer not replaced.
6.          The source of payments to the undersigned was from:
             A.        XX              Debtor(s)' earnings, wages, compensation for services performed
             B.                        Other (describe, including the identity of payor)
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:         August 7, 2019                                                                                           /s/ Aaron J. Scheinfield
                                                                                                                         Attorney for the Debtor(s)
                                                                                                                         Aaron J. Scheinfield P-67495 aaron@bk-lawyer.net
                                                                                                                         Goldstein Bershad & Fried PC
                                                                                                                         4000 Town Center
                                                                                                                         Suite 1200
                                                                                                                         Southfield, MI 48075
                                                                                                                         248-355-5300

 Agreed:        /s/ Dennis I. Chaiken
                Dennis I. Chaiken
                Debtor                                                                                                   Debtor



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                19-51407-mar                   Doc 1            Filed 08/07/19                    Entered 08/07/19 14:12:50                               Page 67 of 79
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19     Entered 08/07/19 14:12:50                Page 68 of 79
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19     Entered 08/07/19 14:12:50                Page 69 of 79
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19     Entered 08/07/19 14:12:50               Page 70 of 79
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

               19-51407-mar                  Doc 1           Filed 08/07/19     Entered 08/07/19 14:12:50              Page 71 of 79
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       AirGas, Inc.
                       c/o D&S Global Solutions
                       13809 Research Blvd., #800
                       Austin, TX 78750


                       Alcon/CIBA
                       6201 South Freeway
                       Fort Worth, TX 76134-2099


                       American Express
                       Customer Care / Bankruptcy
                       P.O. Box 297812
                       Fort Lauderdale, FL 33329-7812


                       Article One
                       c/o Barr Credit Services
                       5151 E. Broadway Blvd., Ste. 800
                       Tucson, AZ 85711


                       ATG Credit
                       PO BOX 14895
                       Pine Meadow, CT 06061-4000


                       Bank of America
                       P.O. Box 982238
                       El Paso, TX 79998-2235


                       BrightHouse Spectrum Business
                       P.O. Box 790450
                       Saint Louis, MO 63179-0450


                       Classic Optical
                       3710 Belmont Avenue
                       P.O. Box 1341
                       Youngstown, OH 44501


                       Coast to Coast Financial Solutions
                       101 Hodencamp Rd., Ste. 120
                       Thousand Oaks, CA 91360


                       Coburn Technologies
                       55 Gerber Rd. East
                       South Windsor, CT 06074-3244




    19-51407-mar   Doc 1   Filed 08/07/19   Entered 08/07/19 14:12:50   Page 72 of 79
                   Comcast Business
                   P.O. Box 7500
                   Southeastern, PA 19398-7500


                   Conant Lens, Inc.
                   2255 Sewell Mill Rd., Suite 140
                   Marietta, GA 30062


                   Conant Lense
                   c/o Abrams, Davis & Keller, Inc.
                   Attn: Peter Davis
                   1201 Sussex Turnpike
                   Randolph, NJ 07869


                   Consumers Energy
                   Attn: Legal Department
                   One Energy Plaza
                   Jackson, MI 49201


                   Coopervision
                   P.O. Box 145409
                   Cincinnati, OH 45250-5409


                   D M Company
                   c/o Dennis Chaiken
                   5738 Templar Crossing
                   West Bloomfield, MI 48322


                   David Kind Eyewear
                   722 Genevieve St.
                   Solana Beach, CA 92075


                   Davis Vision
                   Provider Accounts Receivable - 5th Floor
                   175 E. Houston Street
                   San Antonio, TX 78205


                   De Rigo Rem
                   10941 La Tuna Canyon Blvd.
                   Sun Valley, CA 91352-2012


                   DemandForce
                   909 N. Sepulveda Blvd., 11th Floor
                   El Segundo, CA 90245



19-51407-mar   Doc 1   Filed 08/07/19   Entered 08/07/19 14:12:50   Page 73 of 79
                   Direct Optical and Hearing
                   c/o Dennis Chaiken
                   5738 Templar Crossing
                   West Bloomfield, MI 48322


                   Direct Optical of Farmington
                   c/o Dennis Chaiken
                   5738 Templar Crossing
                   West Bloomfield, MI 48322


                   Direct Optical Superstore
                   c/o Dennis Chaiken
                   5738 Templar Crossing
                   West Bloomfield, MI 48322


                   Direct Optical, Inc.
                   c/o Dennis Chaiken
                   5738 Templar Crossing
                   West Bloomfield, MI 48322


                   DTE Energy
                   1 Energy Plaza, 2124 WCB
                   Detroit, MI 48226-1221


                   ECC Technologies
                   2136 Five Mile Lne Rd.
                   Penfield, NY 14526


                   Eight to Eighty
                   2474 Charles Court
                   Bellmore, NY 11710


                   Essilor of America
                   c/o Stillman Law
                   30057 Orchard Lake Road
                   Farmington, MI 48334-2265


                   Fabulous Fanny's
                   28 Narvista Ave.
                   Waltham, MA 02451


                   First Collection Services
                   10925 Otter Creek E. Blvd.
                   Mabelvale, AR 72103-1661



19-51407-mar   Doc 1   Filed 08/07/19   Entered 08/07/19 14:12:50   Page 74 of 79
                   First Federal Credit Control, Inc.
                   24700 Chagrin Blvd.
                   Suite 205
                   Cleveland, OH 44122-5662


                   FMA Alliance
                   P.O. Box 2409
                   Houston, TX 77252-2409


                   Fuse Technology Group
                   2222 Hilton
                   Ferndale, MI 48220


                   Good Look Optical
                   2760 W 84th Street Suite#6
                   Hialeah, FL 33016


                   Guardian Alarm
                   20800 Southfield Road
                   Southfield, MI 48075


                   Hilco Vision
                   3908 N. Fifth Street
                   North Las Vegas, NV 89032


                   Honigman Miller Schwartz
                   2290 First National Building
                   660 Woodward Avenue
                   Detroit, MI 48226-3506


                   Integrity Payment Systems
                   1350 E Touhy Ave
                   Suite 210-w
                   Des Plaines, IL 60018


                   Kapitus Servicing
                   2500 Discovery Blvd
                   Rockwall, TX 75087


                   Kering Eyewear USA Inc.
                   200 Somerset Corporate Blvd.
                   Suite 4002
                   Bridgewater, NJ 08807




19-51407-mar   Doc 1   Filed 08/07/19   Entered 08/07/19 14:12:50   Page 75 of 79
                   LBI
                   3908 N. Fifth Street
                   North Las Vegas, NV 89032


                   Liturgical Publications Civ
                   c/o JL Russell & Associates
                   File No. 156-97499
                   8803 Brecksville Rd., Suite 7-212
                   Brecksville, OH 44141


                   Marcolin Eyeware
                   c/o Commercial Collections
                   TSI Commerical Division
                   500 Virginia Drive, #514
                   Fort Washington, PA 19034


                   Michael Jesse Carlson, Esq.
                   120 West 45th Street, 6th Fl.
                   New York, NY 10036


                   Muller, Muller, Richmond, Harms & Myers,
                   33233 Woodward, Box 3026
                   Birmingham, MI 48012-3026


                   Nationwide Credit, Inc.
                   NCI ID 18303169165
                   P.O. Box 14581
                   Des Moines, IA 50306-3581


                   Nationwide Credit, Inc.
                   P.O. Box 14581
                   Des Moines, IA 50306-3581


                   NHEG
                   c/o Dennis Chaiken
                   5738 Templar Crossing
                   West Bloomfield, MI 48322


                   Niche Optics
                   40 Bayview Ave.
                   Inwood, NY 11096


                   Oakland County Treasurer's Office
                   Dept. 479
                   1200 N. Telegraph Rd.
                   Pontiac, MI 48341-0479

19-51407-mar   Doc 1   Filed 08/07/19   Entered 08/07/19 14:12:50   Page 76 of 79
                   Occhiali
                   10773 NW 58th Street
                   No. 355
                   Doral, FL 33178


                   OGI
                   3971 Quebec Ave. North
                   Minneapolis, MN 55427


                   Oliver Peoples
                   8570 W. Sunset Blvd.
                   Suite 200
                   West Hollywood, CA 90069


                   Optical Dynamics
                   1950 Production Court
                   Louisville, KY 40299


                   Optical Synergies
                   P.O. Box 776242
                   Chicago, IL 60677-6242


                   Pitney Bowes
                   Attn: Box 371896
                   500 Ross Street Suite 154-0470
                   Pittsburgh, PA 15262-0001


                   REM Optical Company, Inc.
                   c/o CRF Solutions
                   P.O. Box 1389
                   Simi Valley, CA 93062


                   Richard T. Avis, Attorney & Associates
                   P.O. Box 31579
                   Chicago, IL 60631


                   Safilo USA Inc.
                   c/o Stillman Law Office
                   30057 Orchard Lake Rd., Ste. 200
                   Farmington, MI 48334


                   Shred-It
                   7734 S. 133rd Street
                   Omaha, NE 68138



19-51407-mar   Doc 1   Filed 08/07/19   Entered 08/07/19 14:12:50   Page 77 of 79
                   Stereo Opitcal/Essilor Instruments
                   8600 W. Catalpa Ave., Suite 703
                   Chicago, IL 60656


                   Strategic Funding Source, Inc.
                   Litigation Intake Department
                   2500 Discovery Blvd., Suite 200
                   Rockwall, TX 75032


                   Target National Bank
                   c/o Target Credit Services
                   P. O. Box 1581
                   Minneapolis, MN 55440-1581


                   Timothy E. Baxter & Associates
                   PO Box 2669
                   Farmington, MI 48333-2669


                   UPS
                   c/o EGS Financial Care, Inc.
                   400 Horsham Road, Ste. 130
                   Horsham, PA 19044


                   US Bank
                   P.O. Box 5229
                   Cincinnati, OH 45201-5229


                   Velvet Eyewear
                   265 West 37th Street
                   Suite 1203
                   New York, NY 10018


                   Vision Ease
                   7000 Sunwood Drive NW
                   Ramsey, MN 55303


                   Visual Eyes Eyewear
                   975 Florida Central Pkwy.
                   Suite 1800
                   Longwood, FL 32750


                   Waste Management
                   P.O. Box 4648
                   Carol Stream, IL 60197-4649



19-51407-mar   Doc 1   Filed 08/07/19   Entered 08/07/19 14:12:50   Page 78 of 79
                   WDIV
                   550 W. Lafayette Blvd.
                   Detroit, MI 48226


                   Windsor Eyes
                   7100 Airport Hwy.
                   Pennsauken, NJ 08108


                   WRC
                   2626 Dixie Hwy.
                   Waterford, MI 48328


                   Zimco Optics
                   3060 Avenue U
                   Brooklyn, NY 11229


                   Zyloware
                   8 Slater Street
                   Port Chester, NY 10573




19-51407-mar   Doc 1   Filed 08/07/19   Entered 08/07/19 14:12:50   Page 79 of 79
